In an action to recover for damage to property, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered April 7, 1975, which is in favor of defendants and against it, upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case, at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact findings were presented for review. Plaintiff is entitled to the benefit of every favorable inference which could reasonably be drawn from the facts to sustain the complaint. On the facts herein, a prima facie case was established. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.